Exhibit 10.1 ORCHIDS PAPER PRODUCTS COMPANY STOCK INCENTIVE PLAN amended May 19, 2011 ORCHIDS PAPER PRODUCTS COMPANY STOCK INCENTIVE PLAN TABLE OF CONTENTS PAGE Table of Contents Page 1. Purpose of the Plan 1 2. Definitions 1 A. Act 1 B. Award1 C. Award Agreement 1 D. Board 1 E. Cash-Based Award 1 F. Change in Control 1 G. Code 2 H. Committee 2 I. Company 2 J. Fair Market Value 2 K. Incentive Stock Option 2 L. Non-qualified Stock Option2 M. Option2 N. Other Stock-Based Award 2 O. Parent 3 P. Participant3 Q. Plan 3 R. "Public Offering"3 S. Stock 3 T. Stock Appreciation Right 3 U. Subsidiary 3 3. Stock Subject to the Plan 3 4. Administration 4 5. Committee 4 1 6. Options 4 A. Type of Option 4 C. Exercise  Elections and Restrictions 5 D. Option Terms 5 E. Successive Option Grants 6 F. Additional Incentive Stock Option Requirements 6 G. Deferral of Gain on a Non-qualified Stock Option 6 7. Stock Appreciation Rights 6 8. Other Stock-Based Awards and Cash-Based Awards 7 9. Performance-Based Awards 7 Nontransferability of Awards 8 Investment Purpose 8 A. Right of First Refusal 8 B. Take-Along Rights 9 C. Effect of Prohibited Transfer 9 D. Buy-Back Rights 10 E. Exceptions to Transfer Restrictions 10 F. Termination of Transfer Restrictions 10 Adjustments Upon Changes in Capitalization or Corporation Acquisitions 10 Amendment and Termination 11 Effectiveness of the Plan 11 Time of Granting of an Award 11 Term of Plan 11 No Right To Continued Employment 11 Choice of Law 12 2 ORCHIDS PAPER PRODUCTS COMPANY STOCK INCENTIVE PLAN 1. Purpose of the Plan . The purpose of the Plan is to provide the Company with a means to assist in recruiting, retaining and rewarding certain employees, directors and consultants and to motivate such individuals to exert their best efforts on behalf of the Company by providing incentives through the granting of Awards. By granting Awards to such individuals, the Company expects that the interests of the recipients will be better aligned with those of the Company. 2. Definitions . Unless the context clearly indicates otherwise, the following capitalized terms shall have the meanings set forth below: A. Act means the Securities Exchange Act of 1934, as amended, or any successor thereto. B. Award means a grant under the Plan of an Option, Stock Appreciation Right, Cash-Based Award or Other Stock-Based Award. C. Award Agreement means an agreement entered into between the Company and a Participant setting forth the terms and provisions applicable to Awards granted under the Plan. D. Board means the Board of Directors of the Company. E. Cash-Based Award means an Award described in Section 8 as a Cash-Based Award. F. Change in Control means (i) the purchase or other acquisition (other than from the Company) by any person, entity or group of persons, within the meaning of Section 13(d) or 14(d) of the Act (excluding, for this purpose, the Company or its subsidiaries or any employee benefit plan of the Company or its subsidiaries), of beneficial ownership (within the meaning of Rule13d‑3 promulgated under the Act) of 20% or more of either the then‑outstanding shares of common stock of the Company or the combined voting power of the Company's then‑outstanding voting securities entitled to vote generally in the election of directors; or (ii) individuals who, as of the date hereof, constitute the Board (and, as of the date hereof, the "Incumbent Board") cease for any reason to constitute at least a majority of the Board, provided that any person who becomes a director subsequent to the date hereof whose election, or nomination for election by the Company's stockholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board (other than an individual whose initial assumption of office is in connection with an actual or threatened election contest relating to the election of directors of the Company, as such terms are used in Rule14a‑11 of Regulation14A promulgated under the Act) shall be, for purposes of this section, considered as though such person were a member of the Incumbent Board; or (iii) approval by the stockholders of the Company of a reorganization, merger or consolidation, in each case with respect to which persons who were the stockholders of the Company immediately prior to such reorganization, merger or consolidation do not, immediately thereafter, own more than 50% of, respectively, the common stock and the combined voting power entitled to vote generally in the election of directors of the reorganized, merged or consolidated corporation's then‑outstanding voting securities, or of a liquidation or dissolution of the Company or of the sale of all or substantially all of the assets of the Company. CH01DOCS164709 1 G. “Code” means the Internal Revenue Code of 1986, as amended, or any successor thereto. H. “Committee” means the committee described in Section 5. I. “Company” means Orchids Paper Products Company, a Delaware corporation. J. “Fair Market Value” means (i) if there should be a public market for the relevant Stock on the determination date, the arithmetic mean between the high and lows of prices of such Stock as reported on such date on the Composite Tape of the principal national securities exchange or, if applicable, the NASDAQ National Market on which such Stock is listed or admitted to trading, or, if such Stock is not listed or admitted on any national securities exchange or the NASDAQ National Market, the arithmetic mean of the per share closing bid price and per share closing asked price on such date as quoted on the National Association of Securities Dealers Automated Quotation System (or such market in which such prices are regularly quoted) (“NASDAQ”), or if no sale of such shares shall have been reported on the Composite Tape of any national securities exchange or the NASDAQ National Market or quoted on the NASDAQ on such date, then the immediately preceding date on which sales of such shares have been so reported or quoted shall be used, and (ii) if there should not be a public market for the Stock on such date, the value established by the Committee in good faith. K. “Incentive Stock Option” means a stock option which is an incentive stock option within the meaning of Code Section 422. L. “Non-qualified Stock Option” means a stock option which is not an Incentive Stock Option. M. “Option” means both an Incentive Stock Option and a Non-Qualified Stock Option. N. “Other Stock-Based Award” means an Award granted pursuant to Section 8 and described as an Other Stock-Based Award. CH01DOCS164709 2 O. “Parent” means any corporation (other than the Company) in an unbroken chain of corporations ending with the Company if, at the time of the granting of the Option, each of the corporations other than the Company owns stock possessing 50% or more of the total combined voting power of all classes of stock in one of the other corporations in such chain, or such other meaning as may be hereafter ascribed to it in Code Section 424. P. “Participant” means an employee, director or consultant of the Company who is selected by the Committee to receive an Award. Q. “Plan” means the Orchids Paper Products Company Stock Incentive Plan, as amended. R. “Public Offering” means the creation of an active trading market in Common Stock by the sale of Common Stock to the public pursuant to a registration statement under the Securities Act of 1933. S. “Stock” means the common stock of the Company. T. “Stock Appreciation Right” means a stock appreciation right described in Section 7. U. “Subsidiary” means any corporation (other than the Company) in an unbroken chain of corporations beginning with the Company if, at the time of granting an Award, each of the corporations other than the last corporation in the unbroken chain owns stock possessing 50% or more of the total combined voting power of all classes of stock in one of the other corporations in such chain, or such other meaning as may be hereafter ascribed to it in Code Section 3. Stock Subject to the Plan. One million ninety-seven thousand and five hundred (1,097,500) shares of Stock have been allocated to the Plan and will be reserved to satisfy Awards under the Plan.
